COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:           01-17-00464-CR
Style:                  Edward Guerra v. The State of Texas
Date motion filed*:     November 20, 2017
Type of motion:         Petition for Disclosure of Grand Jury Proceedings and Testimony
Party filing motion:    Pro Se Appellant Edward Guerra
Document to be filed:   N/A

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On September 22, 2017, appellant’s appointed counsel timely filed an Anders brief and
       a motion to withdraw, which has not been granted pending appellant’s January 17,
       2018 pro se Anders response deadline. See TEX. R. APP. P. 6.5; Anders v. California,
       386 U.S. 738, 744 (1967). Accordingly, appellant’s pro se “Petition for Disclosure of
       Grand Jury Proceedings and Testimony” is dismissed as moot because he is currently
       represented by counsel, is not entitled to hybrid representation, and he has received
       the appellate records. See Ex parte Taylor, 36 S.W.3d 8 8 3 , 887 (Tex. Crim. App.
       2001) (stating “[a]ppellants are not allowed to have hybrid representation” and
       appellant did not have right to file documents with appellate court while represented
       by counsel). Appellant’s counsel, Kevin P. Keating, is directed to contact the pro se
       appellant regarding this request.

Judge’s signature: /s/ Evelyn V. Keyes
                                               Acting for the Court

Date: November 28, 2017




November 7, 2008 Revision